DETAILED ACTION
Response to Amendment
	This Office action is in response to the after-final amendment filed on 02/07/2022, wherein claims 12-14, 19-22, 25 and 34 are cancelled and claims 1-11, 15-18, 23-24, 26-33 and 35-39 are pending.
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(A)(B), claims 4-6, 8-9, 31-32 and 35-38, directed to the products requiring all the features of an allowable product, or to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 01/06/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Information Disclosure Statement

Response to Arguments
Applicant’s arguments, filed 02/07/2022, with respect to the claim rejection under 35 U.S.C. 103 based on Sakuma et al. have been fully considered and are persuasive.  The claim rejection has been withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with J. Gregory Chrisman on 02/09/2022.
Claims 4 and 35-38 are cancelled.
Claim 6 is amended to read: “A co-extruded laminate comprising a cap layer comprising a composition according to claim 1.”
In claim 27, line 2, the term “amid” is corrected to “amide”.
In claim 39, the phrase “the alkacrylic acid or ester monomer is methyl methacrylate and wherein” is deleted.
Allowable Subject Matter
Claims 1-3, 5-11, 15-18, 23-24, 26-33 and 39 allowed.
The following is an examiner’s statement of reasons for allowance: whereas compositions comprising mostly a (co)polymer of MMA and a small amount of an .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/VU A NGUYEN/Primary Examiner, Art Unit 1762